NON-FINAL ACTION
This is a reissue application of U.S. Patent No. 8,363,689 (“the ‘689 patent”).   This application was filed 8/9/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘689 patent the pre-AIA  first to invent provisions govern. This is also a continuation reissue application of 15/193,637, now RE 46,996, which was a continuation reissue application of 14/605,715, now RE 46,059.
Applicant filed a preliminary amendment on 8/9/2018 amending the specification, cancelling claims 1-8, and adding new claims 9-17. Applicant filed another preliminary amendment on 11/2/2018 amending the specification, cancelling claims 9-17, and adding new claims 18-41. Prosecution progressed until applicant appealed and an examiner’s answer was issued. A request for continued examination under 37 CFR 1.114 was filed in this application after appeal, but prior to a decision on the appeal. Since this application is eligible for continued examination and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/14/2021 has been entered. Claims 18-41 have been canceled and claims 42-48 are added. Claims 42-48 are pending.

Claim Rejections - 35 USC § 251
Original Patent
Claims 42-48 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
In the present case, it does not appear from the face of the original patent that applicant intended to cover a single laser diode, apart from a laser diode array. The Field of the Invention, col. 1 lines 17-21, first makes clear that the invention is drawn to a laser diode array. The Description of Related Art at col. 1 lines 23-46 additionally is clear that we are concerned with laser diode arrays and devices using multiple laser diodes—the problem in the art was cross talk and current leakage among close by lasers. The Summary of the Invention at col. 1 line 50 to col. 2 line 62 states again that the problem in the art was cross talk among nearby lasers in an array and that the invention reduces cross talk in the lasers of an array. It is apparent that the entire point of the ‘689 patent was to solve a problem in a laser array by forming the lasers of the array in a particular way. The claims as filed and during prosecution were always drawn to an array, a device including an array, or a method of manufacturing an array. There is no embodiment or suggestion in the specification that applicant invented or intended to cover a single laser diode alone. The various problems that the ‘689 patent is intending to solve are simply not applicable to a single laser.
Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, 926 F.3d at 1348-49. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 1349. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments including arbors. Id. at 1352. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. Similarly, the patent here does not clearly and unequivocally disclose any embodiment that includes a single vertical resonator of a single laser diode, rather than a plurality or an array. Thus, to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.

Same Error


Error Statement
Applicant has submitted a new error statement at page 9 of the remarks section of the 5/14/2021 response. The examiner agrees that the explanation in the remarks is sufficient in explaining the error and how it is being corrected in a new way, and that a new reissue declaration is not necessary at this time. Applicant should keep in mind, if it amends the claims to overcome the original patent rejection, that if the error statement is no longer relevant then a new statement will be needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim refers to “the current confinement layer” in line 2, but there is insufficient antecedent basis for this term. It appears the claim was intended to depend from claim 46 rather than 43. 

Allowable Subject Matter
Claims 42-48 are allowable over the prior art and would be allowable if the above issues were corrected. There is not taught or disclosed in the prior art a laser diode including, inter alia, a support substrate including a support base, a first insulating layer, an adhesive layer, and a metal layer, where the laser has a vertical resonator structure with a first contact layer in contact with the metal layer, and an aperture formed in a second insulating layer so as to expose a portion of the metal layer. 

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘689 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992